             Case 1:16-cr-00371-PKC Document 964 Filed 03/04/21 Page 1 of 1

                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 3-4-21
 UNITED STATES OF AMERICA,

                        v.                                          16-CV-371 (RA)

 JOHN GALANIS, et al.,                                                   ORDER

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         The Government is hereby ordered to submit a revised restitution order for Defendants John

Galanis and Bevan Cooney consistent with the decision of Court of Appeals for the Second Circuit dated

February 9, 2021. See Dkt. 963. The Government shall file the revised order no later than April 4, 2021.

SO ORDERED.

Dated:      March 4, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
